— In a proceeding to validate a petition designating Roger L. Green as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 57th Assembly District, and two proceedings to invalidate that petition, the appeal is from (1) a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 5, 1986, which denied the application to validate as to Roger L. Green, and (2) two judgments of the same court, also dated August 5, 1986, which granted the applications to invalidate.
Judgments affirmed, without costs or disbursements.
The Supreme Court, Kings County, properly held that the designating petition was invalid (see, Matter of Pecoraro v Mahoney, 65 NY2d 1026; Matter of Sealy v Vann, 122 AD2d 919). Bracken, J. P., Niehoff, Eiber and Spatt, JJ., concur.